                                                                     USDCSDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:
                                                                     DATE FILED:\
                                                                                       t
                                                                                    1,~j_f)~
---------------------------------------------------------------x
UNITED STATES OF AMERICA,

                                    Government,                      15 Cr 288 (RMB)
                                                                     18 Civ 4762 (RMB)

                  - against -                                            ORDER


ALEX CHRISTIE,                      Defendant.                ---x
----------------------------------------        -----------
Background

        On or about August 8, 2019, Defendant Alex Christie filed a "Motion to Request

an Extension of Time and/or Reconsideration in the§ 2255 Proceedings". This motion

appears to relate to Christie's motion pursuant to 28 U.S.C. § 2255, dated May 21, 2018,

and his "response", dated November 19, 2018. The Government had filed an opposition to

Christie's§ 2255 motion, dated October 5, 2018 in which it argued that the "Petition

should be denied without a hearing because the defendant has failed to overcome the

strong presumption that defense counsel's conduct was reasonable and failed to

demonstrate any prejudice as a result of defense counsel's alleged deficiency." Govt

Opposition at 1.

         The Court issued a Decision and Order, dated February 25, 2019, denying

Defendant's § 2255 motion, noting, among other things, that: "During his plea allocution

on October 19, 2016, Christie confirmed that he had been given a full opportunity to

discuss all aspects of his case with counsel, including any possible defenses that he might

have had to the charges to which he was pleading guilty; that he was fully satisfied with

counsel's legal advice; and that he was pleading guilty because he was guilty of both

                                                     -1-
charges, [in] that he 'did possess 28 grams of crack cocaine to distribute in the Bronx as

part of [the] drug conspiracy."' Decision and Order dated Feb. 25, 2019 at 3. The Court

also noted that Christie "testified at his plea allocution that he was, in fact, [also] guilty of

the firearms charge and he conceded that he 'did possess firearms in the Bronx as part of

[the] drug conspiracy."'JQ. at 7. ( A copy of the Court's Decision and Order is attached

hereto.)

Ruling

           Christie' s August 8, 2019 motion is denied, as follows:

           1) After full consideration of the record, including without limitation Christie's

response to the Government's October 5, 2018 opposition, the Court denied the§ 2255

motion in the Decision and Order, dated February 25 , 2019;

         2) Even assuming Christie's August 8, 2019 motion was properly filed and was

timely, Defendant presents no controlling decisions or data the Court overlooked in

rendering its Decision and Order, dated February 25, 2019. "Reconsideration of a court's

previous order is an extraordinary remedy to be employed sparingly in the interest of

finality and conservation of scarce judicial resources." Cartier, A Div. Of Richemont

N.Am., Inc. V. Aaron Faber, Inc. , 396 F. Supp. 2d 356, 363 (S .D.N.Y. 2005) (internal

quotations and citation omitted). "[R]econsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked - matters,

in other words, that might reasonably be expected to alter the conclusions reached by the

court." Shrader v. CSX Transp. Inc. , 70 F.3d 255, 257 (2d Cir. 1995);

         3) A motion for reconsideration which "seeks to add a new ground for relief or

[]attacks the federal court's previous resolution of a claim on the merits qualifies as a

                                                 -2-
   successive habeas petition... Accordingly, a district court can entertain it only if the

   Second Circuit certifies it." Elliott v. United States, 2020 WL 127640, *2, Nos. 17 Cr

   128, 19 Cv 5884 (E.D.N.Y. Jan. 10, 2020) (internal quotations and citation omitted).

   Christie offers no evidence of a Second Circuit certification of his application.

   Conclusion and Order

          Based upon the foregoing, Defendant's motion [#11 18 cv 4762 and #989 15 Cr

   288] is denied.


   Dated: New York, New York
          January 15, 2020

                                                             ?11D
                                                  RICHARD M. BERMAN, U.S.D.J.




Copies Mailed By Chambers




                                                 -3-
